Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 12-15 are objected to under 37 C.F.R. 1.75(a) as not particularly and distinctly defining the invention because of the following informalities: Claim 12, line 14 sets forth a “dividing line of the first portion” and on line 17 “a dividing line of the second portion”.  Neither the “first portion” nor the “second portion” appear to have a dividing line, but instead only the display includes a dividing line as set forth in line 7 and as depicted in figures 4-5.  Therefor the location of the piezo audio devices with respect to this dividing line cannot be determined as set forth. It appears that applicant is trying to claim the arrangement of figures 4-5 in which a dividing line is used to divide the display into two portions, each associated with a user with each portion having a plurality of piezo audio devices therein and depending on the location of these devices with respect to the dividing line determines which channel of audio is applied thereto.  The language of claim 12 does not clearly set forth the arrangement as depicted din figures 4-5.  Claims 13-15 inherit the language of claim 12 without providing clarification.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2014/0314239 A1) cited by applicant in view of Pantel (US 2018/0307269 A1).
Re claim 1:  Meyer et al. teaches a system, comprising:
a display (figures 1 and 4) comprising an enclosure (audio device (10)  with audio devices (first , second, third and fourth speakers) positioned within the enclosure; and
a computing device ((20,24), paragraph [0013]) comprising instructions executable by a processing resource to:
determine an orientation of the display (with use of (28), paragraph [0014]); and
alter a stereophonic balance of the audio devices based on the determined orientation of the display (see figure 5 relating different orientations of the device to the channels (left/right) used with corresponding speakers (first-fourth) to produce the audio as set forth.  Meyer et al. however does not teach as no amended that the audio devices are positioned behind the display within the enclosure.  Pantel teaches in a similar 
Re claim 2: see paragraph [0021] teaching assignments between right and left channels to corresponding audio devices (speakers)
Re claim 3: each of the speakers in Meyer et al. inherently produce audio at a given directionality when producing the stereo output
Re claim 4: note that the processor arrangement as discussed in paragraph [0013] is used to individually alter the audio being output by the speakers following the table depicted in figure 5
Re claim 7: see arrangement for producing sounds in different directions (figure 6 along with paragraph [0022] satisfying as claimed first direction and second direction.
Re claim 8: Meyer et al. teaches a non-transitory machine-readable medium including instructions executable by a processing resource ((20, 24), paragraph [0013]) to:
determine a location of a plurality of piezo audio devices within an
enclosure of a display (by the initial determination of a two speaker arrangement (figures 2 and 3); and a four speaker arrangement of (figures 4 and 5);
determine an orientation of the display (See figures 2 and 4);

alter a first portion of the plurality of audio devices positioned on a first side of the dividing line to a first channel assignment (portion of those speaker(s), figures 3 and 5 which shows alterations of channels of speakers and location of speakers based on orientation of the device): and
alter a second portion of the plurality of piezo audio devices positioned on a second side of the dividing line to a second channel assignment (portion of other speakers figures 3 and 5 which shows alterations of channels of speakers and location of speakers based on orientation of the device).  Meyer et al. however does not teach that the speakers used are piezo audio devices as set forth, but only states the use of speakers and that that these piezo audio devices are positioned between the display and the enclosure as amended.   Pantel teaches in a similar environment that piezo audio devices (piezoelectric speakers) can be used, paragraph [0201] for a speaker for the emission of sound.  It would have been obvious before the filing of the invention to incorporate the piezo speakers as taught in Pantel into the device o Meyer et al. to predictably provide an arrangement used to emit sound by a piezo speaker arrangement, since the purpose would be the same for each type of speaker used (provide sound output). Also Pantel teaches in a similar environment to position audio devices as claimed (figure 9 along with paragraph [0089] and figure 17 along with paragraphs [0111and 0112]) which can serve as an earpiece due to their locations.  It would have been obvious 
Re claim 9: note in Meyer et al. (figures 2 and 4) there is a plurality of possible of different orientations and for each of these orientations as shown in figures (3 and 5) altered channels are made for the audio devices
Re claim 10: as depicted in figures 2 and 4 along with paragraph [0012] of Meyer et al. the different orientations is a rotated orientation of a display 
Re claim 11: note for example figure 3 in which a first portion of the plurality of audio device (listed as first speaker) has a changed audio channel from left to right when the device changes orientation from upright to right-side; with a second portion of the plurality of audio device (listed as second speaker) has a changed audio channel from right to left when the device changes orientation from upright to right-side
6. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2014/0314239 A1) cited by applicant in view of Pantel (US 2018/0307269 A1) as applied to claims 1-4 and 7-11 and further in view of Doy et al.
Re claim 5:  The teaching of Meyer et al. in view of Pantel is discussed above and incorporated herein.  This combination however does not teach to alter the balance between a directional mode and a diffused mode.  Doy et al. teaches in a similar environment that based on the orientation of the device, the audio can include a directional mode in which lower frequencies are reproduced and a diffused mode in which an expanded range of frequencies are used (see figure 4 along with paragraph .
Allowable Subject Matter
7. 	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	Claims 12-15 are allowed over the art of record.
9. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed system including in combination the features of claim 5/1 that additionally uses a direction mode that generates sound in a single direction and a diffused mode that generates sound in a plurality of directions as set forth in claim 6 is neither taught by nor an obvious variation of the art of record.  The claimed display that is divided into two portions with each portion containing a plurality of piezo audio devices and with each portion being associated with a user of the display (first user and second user) such that depending upon the location of the dividing line the piezo audio devices as separated differently and the assignment of audio channels given to each of the devices for each portion depending on the location of this dividing line as neither taught by nor an obvious variation of the art of record. It is noted that the objection to these claims (12-15) need to be made in order to place them in condition for allowance. 
Response to Arguments
10. 	Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. 
Concerning claims 1 and 8:  applicant states that the applied references do not teach the claimed amendments, i.e. that the audio devices are positioned behind the display within the enclosure (claim 1) or that the piezo audio devices are positioned between the display and the enclosure (claim 8).  Examiner does not agree with these arguments because it is clear that Pantel teaches these features (figure 9 along with paragraph [0089] and figure 17 along with paragraphs [0111and 0112]) and could have been combined with the teaching in Meyer et al. for reasons provide in the rejections above. 
Concerning the rejections of claim 12:  examiner agrees that the art of record does not teach or obviously suggest the arrangement as now amended.  However, clarification of claim 12 needs to be made to particularly and distinctly define the invention 
Applicant has not provided arguments directed to the language used with respect to the dependent claims.  These claims stand or fall with the respective independent claim.
Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/7/22